Citation Nr: 1508112	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for patellar chondromalacia of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.

4.  Entitlement to service connection for a bilateral foot disability (including metatarsophalangeal synovitis), to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  
  
The Veteran's claim for service connection of his disabilities pertaining to his feet was certified to the Board as one issue, characterized as "entitlement to service connection for metatarsophalangeal synovitis of both feet, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees."  When the Veteran brought his foot claim, he generically sought service connection for his feet, without reference to any specific condition.  See March 2008 Statement in Support of Claim (VA Form 21-4138).  The Veteran's primary foot complaints are that his feet are painful and stiff.  The Board notes that pes planus was noted at the Veteran's enlistment examination, and that the January 2009 VA examiner suggests that the Veteran's current foot disabilities may be related to his pes planus.  In VA Form 9, the Veteran also referenced his pes plano valgus alignment with flatfoot deformity and bunion deformity. 

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  "A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).  Accordingly, the Board has recharacterized the issue as reflected on the title page.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  However, the Board notes that the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  INCREASED RATING OF RIGHT KNEE

In January 2009, the Veteran was afforded a VA examination of his right knee.  The Board notes that in June 2010 the Veteran stated that he had episodes of locking and lateral instability of the knee.  See June 2010 VA Form 9.  As the knee locking and instability may be symptoms that suggest a change in the condition of the Veteran's knee, coupled with the passage of time since the last examination, the Board finds that a new VA examination is necessary to determine the current status of the Veteran's knee disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Therefore, this case is remanded for a new VA examination of the Veteran's right knee.

II.  BILATERAL HIP CONDITION

The Veteran seeks service connection for right and left hip disabilities, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.

The Veteran was afforded a VA examination in January 2009 to evaluate his hips. The examiner concluded that it is more likely than not that the pain the Veteran is feeling in his buttocks and when ambulating is related to his spinal condition.  The examiner opined that the Veteran does not have any true hip diagnosis or condition.  Therefore, the examiner opined that it is less likely than not, that the Veteran has a hip condition that is related to either his service-connected knee or spine disability.  Significantly, however, x-rays of the hips showed mild degenerative changes.  It was noted that there was narrowing of the superior joint space, sclerosis of the articular surface, and mild hypertrophic spur formation consistent with mild osteoarthritis.  The January 2009 opinion does not account for x-ray changes that suggest an underlying pathology associated with the hips.  Accordingly, the Board finds that an addendum opinion is necessary.   



III. BILATERAL FOOT CONDITIONS

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  
	
For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

The Veteran's August 1986 enlistment Report of Medical Examination notes mild, asymptomatic pes planus.  At a March 2000 VA examination for back and knee pain, the examiner diagnosed the Veteran with pes planus deformities of both feet and Hallux-valgus deformities in both big toes with bunion formations, which gave the Veteran pain in his arches and feet.  The examiner also diagnosed the Veteran with plantar fasciitis of the left foot.  The examiner opined that these were congenital deformities and were not related to any service activities. 

The Veteran was afforded a VA examination in January 2009 to evaluate his feet.  The Veteran reported that his main complaint with his feet is pain and stiffness.  The Veteran reported having trouble with his feet for years and that he was pigeon-toed as a child and wore corrective shoes.  He reported he always had flat feet.  The Veteran located his pain to the medial midfoot, as well as the first metatarso-phalangeal, with occasional pain in the second and third metatarsophalangeal.  Inspection revealed pes plano valgus alignment.  There was no tenderness to palpation on medial and lateral malleoli, Achilles tendon or posteriorly, or of the plantar fascia.  The Veteran located his pain to the medial midfoot.  He was tender to palpation of the bilateral first and second metatarsophalangeal.  X-ray reports showed osteoarthritic changes of the first metatarsophalangeal joint, interphalangeal joint of the great toe, and intertarsal joints osteoarthritic changes; evidence of mild flatfoot deformity; and mild bunion deformity.  

The examiner diagnosed the Veteran with bilateral metatarsophalangeal synovitis of the first, second, and third metatarsophalangeal joints.  The examiner opined that it is less likely as not that these foot conditions are related to his service-connected knee or spine conditions.  The examiner explained that the Veteran had longstanding difficulty with his feet since childhood, as well as having pes planus prior to service.  The examiner stated that this diagnosis is relatively common, and that it had not been caused or exacerbated by the Veteran's service-connected conditions.  

As set forth above, the Veteran's pes planus was noted on his August 1986 enlistment Report of Medical Examination.  It was also diagnosed at a March 2000 VA examination, along with Hallux-valgus deformities in both big toes with bunion formations and plantar fasciitis of the left foot, as a cause of pain in the Veteran's feet and aches.  In addition, the January 2009 VA examiner seems to have attributed the Veteran's current foot pain, at least in part, to the Veteran's pre-existing pes planus.  While it is unclear, it appears the examiner opined that pes planus is a common diagnosis (although the examiner may have been referring to the synovitis) and was not exacerbated by the Veteran's service.  However, the Board must apply the correct standard to determine whether a pre-existing disability was aggravated by service.  Accordingly, the Board finds that another VA opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Therefore, this case is remanded for a VA opinion on whether the Veteran's pre-existing pes planus increased in severity in service, and, if so, was it aggravated beyond natural progression.

The examiner also diagnosed the Veteran with bilateral metatarsophalangeal synovitis, and opined that it is less likely as not that these foot conditions were related to his service-connected knee or spine conditions.  However, the examiner did not address whether metatarsophalangeal synovitis merits service connection on a direct basis and the role the Veteran's pre-existing pes planus played in the examiner's opinion is unclear.  Therefore, on remand the examiner is also asked to opine on whether the Veteran's metatarsophalangeal synovitis and any other foot disability merits service connection on a direct basis, as well as on a secondary basis as due to the Veteran's service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees. 

In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated since December 2012. 

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee disability, and to determine whether any feet and hip disabilities are related to service or service connected disability.  The claims folder and this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

Right Knee Disability

A.  With respect to the Veteran's right knee disability, all indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

Bilateral Pes Planus

B.  With respect to the Veteran's pre-existing bilateral pes planus, the examiner is requested to provide the following opinions:

(i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus increased in severity during service?

(ii)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated by service beyond its natural progression? 

(iii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus is aggravated by the Veteran's service-connected disc protrusion of the lumbosacral spine or bilateral patellar chondromalacia of the knees.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

Foot Disabilities OTHER than Pes Planus

C.  With respect to foot disabilities other than pes planus (e.g., metatarsophalangeal synovitis, arthritis, hallux-valgus, bunions, plantar fasciitis, etc.), the examiner is requested to provide the following opinions:

(i)  Is it at least as likely as not (50 percent or greater probability) that such foot disability other than pes planus was incurred in, caused by, or etiologically related to the Veteran's service?

(ii)  If no, is it at least as likely as not (50 percent or greater probability) that such foot disability other than pes planus is caused by OR aggravated by the Veteran's service-connected disc protrusion of the lumbosacral spine or bilateral patellar chondromalacia of the knees.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 
Bilateral Hip Disability 

D.  While the January 2009 VA examiner opined that the Veteran does not have any true hip diagnosis or condition, x-rays of the hips showed narrowing of the superior joint space, sclerosis of the articular surface, and mild hypertrophic spur formation consistent with mild osteoarthritis.  In light of the foregoing, the examiner is requested to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the arthritis of the hips is caused by OR aggravated by the Veteran's service-connected disc protrusion of the lumbosacral spine or bilateral patellar chondromalacia of the knees?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  After the development requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




